Citation Nr: 0409287	
Decision Date: 04/09/04    Archive Date: 04/16/04

DOCKET NO.  00-23 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES


1.  Entitlement to an increased rating for paralysis of the 
median nerve left, the minor extremity, currently rated as 40 
percent disabling. 

2.  Entitlement to an increased rating for lupus 
erythematosus, currently rated as 30 percent disabling.

3.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services





WITNESSES AT HEARING ON APPEAL

The veteran, his spouse, and his son


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had honorable active service from March 1959 to 
November 1961 and approximately 10 years and one month of 
prior active service.

This appeal arises from an August 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, that denied entitlement to increased 
ratings for paralysis of the left median nerve, lupus 
erythematosus, and paralysis of the seventh (facial) cranial 
and denied entitlement to a total disability rating for 
compensation purposes based on individual unemployability 
(hereinafter referred to as TDIU).  The veteran has appealed 
to the Board of Veterans' Appeals (Board) for favorable 
resolution.

In July 2002, a hearing was held before the undersigned 
Veterans Law Judge.  

In an October 2002 decision, the Board denied entitlement to 
a compensable evaluation for paralysis of the seventh cranial 
nerve.  Thus, that issue is no longer before the Board.  The 
Board remanded the remaining issues.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
of any further action required on his part.


REMAND

In October 2002, the Board undertook additional development 
of the evidence.  Since then, the regulation authorizing the 
Board to develop evidence or to cure a procedural defect was 
invalidated.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

In October 2002 development he Board requested a VA 
compensation and pension examination to evaluate the 
veteran's service-connected disabilities and to address his 
TDIU claim.  The claims file reflects that the veteran 
"refused" to report for the examination.  In March 2003, 
the Board notified the veteran that evidence of his failure 
to report would be used as evidence to decide his claim.  No 
response was received from the veteran or his representative.  

As previously stated, the regulation authorizing the Board to 
develop evidence has been invalidated.  Thus, prior Board 
adjudication, the case must be remanded so that the RO can 
review the record and issue a supplemental statement of the 
case (SSOC) as deemed appropriate.  

Accordingly, this case is REMANDED for the following: 

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A, (West 2002).  The RO 
should send the veteran a letter 
informing him that he should give to VA a 
copy of everything in his possession that 
pertains to his claims.  

2.  The RO should then review the 
evidence submitted since the statement of 
the case. If the benefits sought are not 
granted the RO should issue a SSOC with 
respect to his claims.  The SSOC should 
notify him of his failure to report for a 
scheduled VA compensation examination and 
again inform him of 38 C.F.R. § 3.655 as 
it relates to claims for increased 
ratings.  The veteran should be allowed 
an appropriate period of time to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


